Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a response to an amendment filed March 31st, 2021. By the amendment claims 1-19 are pending with claims 1-10 being amended and claim 20 being canceled. 

Claim Rejections - 35 USC § 112
Claim 17 contains the trademark/trade name Bluetooth.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a wirelessly readable tag and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 6 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Atanasoff et al. (US 3033366 A), hereafter Atanasoff.

With regards to claim 1, Atanasoff discloses a method performed by a parcel sorter system (Col.

44), wherein the first destination is associated with a first carousel (bag rack 44) and a first destination
chute (42); transporting the first parcel toward the first destination chute (Col. 3, L74-Col. 4, L6); while transporting the parcel toward the first destination chute, operating the first carousel to move the first destination proximate to the first destination chute (Col. 4, L9-12); and delivering the first parcel at the first destination chute for placement on the first destination pallet or container (Col. 4 L3-9). 
With regards to claim 6, Atanasoff discloses a parcel sorter system, comprising (Col. 1, L23-24):
a control system (memory device 106); a parcel sorter (second sorting belt 38) under control of the control system; a plurality of destination chutes (42) configured to receive parcels from the parcel sorter; and a plurality of carousels (bag racks 44) under control of the control system, wherein the control system is configured to: receive sorting information of a first parcel (coders 34); identify a first destination of the plurality of destinations corresponding to the sorting information (Col. 3, L74-75), wherein the first destination is associated with a first carousel (bag rack 44) of the plurality of carousels and a first destination chute (42) of the plurality of destination chutes; transport the first parcel toward the first destination chute on the parcel sorter (Col. 3, L74-Col. 4, L6); while transporting the parcel toward the first destination chute, operate the first pallet carousel to move the first destination pallet proximate to the first destination chute (Col. 4 L9-12); and deliver the first parcel at the first destination chute for placement on the first destination pallet or container (Col. 4 L18-19). 

With regards to claim 10, discloses all the elements of claim 6 as outlined above. Atanasoff further discloses wherein the first parcel is delivered to the first destination chute at the same time as or after the first destination pallet or container arrives proximate to the first destination chute (Col. 4 L9-12).



Claim Rejections - 35 USC § 103
Claims 2-5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atanasoff as applied to claims 1 and 6, respectively above, and further in view of Culp et al. (US 20080099381), hereafter Culp.

With regards to claim 2, Atanasoff discloses all the elements of claim 1 as outlined above. Atanasoff does not disclose wherein the parcel sorter system moves the first parcel from the first destination chute to the first destination pallet or container using a palletizing robot. 
However, Culp discloses wherein the parcel sorter system moves the first parcel from the first destination chute to the first destination pallet or container using a palletizing robot (P0073, L3-6; Fig. 8). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to use a robot as disclosed by Culp to move the packages to the containers as disclosed by Atanasoff to increase efficiency by reducing human error.

With regards to claim 3, Atanasoff disclose all the elements of claim 1 as outlined above. Atanasoff does not disclose operating the first carousel to move the first destination pallet or container into position to be removed from the first carousel and controlling a pallet transport and management system to remove and replace the first destination pallet or container (P0073, L8-10).
However Culp discloses operating the first pallet carousel to move the first destination pallet or container into position to be removed from the first pallet carousel (P0073, L6-8) and controlling a pallet transport and management system to remove and replace the first destination pallet or container (P0073, L8-10). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to move the carousel as disclosed by into a removal position as disclosed by Culp, in order to be able to use equipment to move the filled pallets, thus increasing efficiency. Additionally, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to add the pallet transport and management system disclosed by Culp to the parcel sorter system 

With regards to claim 5, Atanasoff discloses all the elements of claim 1 as outlined above. Atanasoff do not disclose determining that the first destination pallet or container is filled.
However Culp discloses determining that the first destination pallet or container is filled (P0073 L7-9). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to have the system as disclosed by Atanasoff determine when the pallet or container is full as disclosed by Culp to allow for timely replacement of the full pallet or container, thus increasing efficiency.

With regards to claim 7, Atanasoff discloses all the elements of claim 6 as outlined above. Atanasoff does not disclose wherein the control system is further configured to move the first parcel from the first destination chute to the first destination pallet or container.
However, Culp discloses wherein the control system is further configured to move the first parcel from the first destination chute to the first destination pallet or container (P0073, L3-6; Fig. 8). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to use the method as disclosed by Culp to move the parcels to the pallets as disclosed by Atanasoff and to increase efficiency by reducing human error.

With regards to claim 8, Atanasoff discloses all the elements of claim 6 as outlined above. Atanasoff does not disclose operating the first carousel to move the first destination pallet or container into position to be removed from the first carousel.
However Culp discloses operating the first pallet carousel to move the first destination pallet into position to be removed from the first carousel (P0073, L6-8). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to move the first carousel as 

With regards to claim 9, Atanasoff disclose all the elements of claim 6 as outlined above. Atanasoff do not disclose controlling a pallet transport and management system to remove and replace the first destination pallet or container.
However, Culp discloses controlling a pallet transport and management system to remove and replace the first destination pallet (P0073, L8-10). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to add the pallet transport and management system disclosed by Culp to the parcel sorter system as disclosed by Atanasoff, to increase efficiency, by not having to pause the system in order for an operator to remove and replace the pallet or container.

Claims 11, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atanasoff further in view of Tilles (US 6201203 B1).

With regards to claim 11, Atanasoff discloses a parcel sorter system (Col. 1, L23-24) comprising: a control system (memory device 106); a parcel sorter (second sorting belt 38) under control of the control system; a plurality of destination chutes (42) configured to receive parcels from the parcel sorter; and a plurality of carousels (bag racks 44) under control of the control system, each carousel transporting a plurality of modular transportable storage units (bags on bag rack 44), wherein the control system is configured to: receive sorting information of a first parcel (coders 34); identify a first destination of the plurality of destinations corresponding to the sorting information (Col. 3, L74-75), wherein the first destination is associated with a first carousel (bag rack 44) of the plurality of carousels and a first destination chute (42) of the plurality of destination chutes; transport the first parcel toward the first destination chute on the parcel sorter (Col. 3, L74-Col. 4, L6); while transporting the parcel toward the first destination chute, operate the first carousel to move the first storage unit proximate to the first 
However, Tilles discloses a storage unit (40) having a plurality of bins (24). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to substitute the bags as disclosed by Atanasoff with the storage unit and bins disclosed by Tilles, in order to increase the number of destinations per storage unit, thus increasing efficiency. 

With regards to claim 15, Atanasoff and Tilles disclose all the elements of claim 11 as outlined above. Atanasoff further discloses wherein the first parcel is delivered to the first destination chute at the same time as or after the first storage unit arrives proximate to the first destination chute (Col. 4 L9-12).

With regards to claim 19, Atanasoff and Tilles disclose all the elements of claim 11 as outlined above. Atanasoff and Tilles do not directly disclose wherein the first storage unit is configured to be mounted directly into a delivery vehicle when loaded with parcels for delivery. However, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to mount the storage units as disclosed by Tilles directly into a delivery vehicle, to eliminate the need for a separate vehicle loading system thus reducing costs.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atanasoff and Tilles as applied to claim 1 above, and further in view of Culp.

With regards to claim 12, Atanasoff and Tilles disclose all the elements of claim 11 as outlined above. Atanasoff and Tilles do not disclose wherein the control system is further configured to move the first parcel from the first destination chute to the first destination bin.


With regards to claim 13, Atanasoff and Tilles disclose all the elements of claim 11 as outlined above. Atanasoff and Tilles do not disclose wherein the control system is further configured to operate the first carousel to move the first storage unit into position to be removed from the first carousel.
However, Culp discloses wherein the control system is further configured to operate the first carousel to move the first storage unit into position to be removed from the first carousel (P0073, L6-8). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to move the carousel as disclosed by Atanasoff and Tilles into a removal position as disclosed by Culp, in order to be able to use equipment to move the filled pallets, thus increasing efficiency.

With regards to claim 14, Atanasoff and Tilles disclose all the elements of claim 11 as outlined above. Atanasoff and Tilles do not disclose wherein the control system is further configured to control a storage unit transport and management system to remove and replace the first storage unit.
However, Culp discloses wherein the control system is further configured to control a storage unit transport and management system to remove and replace the first storage unit (P0073, L8-10). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to add the storage unit transport and management system disclosed by Culp to the parcel sorter system as disclosed by Atanasoff and Tilles, to increase efficiency, by not having to pause the system in order for an operator to remove and replace the storage unit.

s 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atanasoff and Tilles as applied to claim 11 above, and further in view of Hamilton (US 8005568 B2).

With regards to claim 16-18, Atanasoff and Tilles disclose all the elements of claim 11 as outlined above. Atanasoff and Tilles do not disclose wherein the first storage unit comprises an identification device with a machine-readable identifier that identifies the first storage unit and is usable by the control system to track the first storage unit and parcels associated with the first storage unit or to verify that the first storage unit has been mounted into a delivery vehicle or wherein the first storage unit comprises an identification device with a machine-readable identifier that identifies the first storage unit and is implemented using a machine-readable bar code, a radio-frequency identification (RFID) tag, or a short range wireless-readable tag or wherein the first storage unit comprises an identification device with a machine-readable identifier that identifies the first storage unit and is implemented using security features usable for ensuring that the first storage unit is authentic and authorized.
However Hamilton discloses wherein the first storage unit comprises an identification device with a machine-readable identifier that identifies the first storage unit and is usable by the control system to track the first storage unit and parcels associated with the first storage unit or to verify that the first storage unit has been mounted into a delivery vehicle (Col. 1, L47-54); or wherein the first storage unit (container 130) comprises an identification device with a machine-readable identifier (132) that identifies the first storage unit and is implemented using a machine-readable bar code, a radio-frequency identification (RFID) tag, or a short range wireless-readable tag (Col. 4, L17-28); or wherein the first storage unit comprises an identification device with a machine-readable identifier that identifies the first storage unit and is implemented using security features usable for ensuring that the first storage unit is authentic and authorized (Col. 3, L32-34). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to add the identification system disclosed by Hamilton to the system disclosed by Atanasoff and Tilles, in order to reduce the possibility of parcels getting lost, thus reducing costs.
Response to Arguments
Applicant's arguments filed March 31st, 2021 have been fully considered but they are not fully persuasive. The applicant argues that Atanasoff does not teach the features of the independent claims as outlined in the Office Action from March 8th, 2021. Specifically the applicant argues that Atanasoff discloses multiple stage sorting while the claimed invention achieves single pass sorting. However, there is nothing in the claims that indicates that the claimed invention is a single-pass system. The applicant also argues that there is no indication that each container in the bag rack 44 of Atanasoff correspond to different destinations, however Atanasoff states “the proper receivers for the destinations of each group can be brought into receiving position when that group is being sorted (Col. 1, L43-45).” Additionally, the applicant argues that Atanasoff only indexes for groups and not for each package and as such does not teach “identifying a first destination pallet or container corresponding to the sorting information” and “while transporting the first parcel toward the first destination chute, operating the first carousel to move the first destination pallet or container proximate to the first destination chute.” However, the claims as recited do not indicate that the carousel is indexed for each package as argued. 

With regards to double patenting, the applicant argues that the claims are not identical. However as outlined in the previous Office Action, the claims in question fall under nonstatutory double patenting, wherein the claims do not have to be identical. The examiner acknowledges that it should have been made clearer that this was a provisional rejection.
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824.  The examiner can normally be reached on M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655